Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office action is in response to the application filed on November 27, 2019, the response to the Election/Restriction requirement received on June 16, 2021, the amendments to the claims filed on August 4, 2021, the Request for Continued Examination filed on November 29, 2021, and the amendments to the claims and drawings filed on April 11, 2022.

Drawings
The drawings were received on April 11, 2022.  These drawings are not accepted as they have merely added in the phrase “physical cart” in the flow chart of Figure 6 without actually depicting a physical cart within the arrangement of the elements used in the system in Figure 2.  Further, the amendments to the drawings fails to include the “representative electronic cart” or, ““receiving, at the conclusion of a shopping session…an identifier”.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “physical cart”, “representative electronic cart,” and “receiving, at the conclusion of a shopping session…an identifier” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2004/0222302 (Matsumori ‘302) in view of U.S. PGPub. No. 2013/0218721 (Borhan et al. ‘721).

Re Claim 1:  Matsumori ‘302 discloses a device (abstract; 10) comprising: a visual signaling output (Figure 2); at least one radio transceiver (Figure 2); a network interface device (Figure 2); a processor (Figure 2); and a memory device storing instructions executable by the processor to cause the device to perform data processing activities comprising: receiving, at the conclusion of a shopping session for items added to a physical cart and scanned for purchase into a representative electronic cart (paragraphs [0007]), an identifier via the at least one radio transceiver, the identifier associated directly or indirectly with a shopper account including payment information and the electronic cart (paragraph [0006]); outputting a work in progress indicator from the visual signaling output (Figure 2); transmitting the received identifier via the network interface device to a network service (Figures 2 & 4); receiving a payment success indicator via the network interface device indicating whether a payment was successfully processed with regard to the received identifier (Figure 4; paragraph [0054]); and outputting an indication of the received payment success indicator from the visual signaling output indicating items in the electronic cart and physical cart have been paid for (paragraphs [0039, 0054]).  

Matsumori ‘302 discloses the device substantially as claimed in supra, with the exception of requiring that the items are scanned with a different device for purchase into a representative electronic cart.  Borhan et al. ‘721 discloses the use of two separate devices, a user device (102) for scanning in purchases into a representative cart, and a CSR device (104)  that facilitates payments (Figure 1, paragraphs [0059, 0060]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Matsumori ‘302, in view of the teachings of Borhan et al. ‘721, for the basic reason of providing the user with a customer support area for checking out (Borhan et al. ‘721: paragraph [0059]).

Re Claim 2:  Matsumori ‘302 in view of Borhan et al. ‘721 disclose the device substantially as claimed, in supra, including that the data processing activities further comprising: transmitting an identifier unique to the device from the at least one radio transceiver (Matsumori ‘302: Figures 2 & 4).  

Re Claim 3:  Matsumori ‘302 in view of Borhan et al. ‘721 disclose the device substantially as claimed, in supra, with the exception of including that the output indication from the visual signaling output is a first color when the received payment success indicator is that a payment was successfully processed and a second color when not successfully processed.  However, Borhan et al. ‘721 does disclose the use of different colors to indicate which portion of a bill will be paid by which user.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, in view of the teachings of Borhan et al. ‘721, to display indications of when a payment is successful or has failed through a variety of color combinations, flashing lights, or sounds, for the basic reason of combining known systems to yield the predictable result of alerting a user when a payment has been successful or has failed. 

Re Claim 4:  Matsumori ‘302 in view of Borhan et al. ‘721 disclose the device substantially as claimed, in supra, including that an audio signaling output; andAMENDMENT AND RESPONSE UNDER 37 C.ER. § 1.116Page 3Application Number: 16/697,530Dkt: 19-0799 Filing Date: November 27, 2019Title: COMMUNICATION AND SIGNALING DEVICES AND METHODSwherein the data processing activities further comprising: outputting an indication of the received payment success indicator from the audio signaling output device, the audio signaling output is a first audible output when the received payment success indicator is that a payment was successfully processed and a second audible output when not successfully processed (Borhan et al. ‘721: paragraphs [0287, 0297]).

Re Claim 5:  Matsumori ‘302 disclose in view of Borhan et al. ‘721 the device substantially as claimed, in supra, including the at least one radio transceiver device includes: a Near Field Communication (NFC) transceiver to communicate with an NFC transceiver of a customer device to verify the customer device is located within a certain distance of the device (Borhan et al. ‘721: paragraphs [0066, 0246, 0267]).  

Re Claim 6:  Matsumori ‘302 in view of Borhan et al. ‘721 disclose the device substantially as claimed, in supra, including that the at least one radio transceiver device includes: a transceiver that broadcasts a beacon identifier that is registered in a positioning system to assist other devices that receive the broadcast beacon identifier to determine a location (Marsumori ‘302: paragraph [0036]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the arguments do not apply to the current rejection.

Applicant’s arguments regarding the Drawing Objection (Remarks, page 8) have been fully considered however they are not persuasive.  These drawings are not accepted as they have merely added in the phrase “physical cart” in the flow chart of Figure 6 without actually depicting a physical cart within the arrangement of the elements used in the system in Figure 2.  Further, the amendments to the drawings fails to include the “representative electronic cart” or, ““receiving, at the conclusion of a shopping session…an identifier”.  One of ordinary skill in the art would not understand where the physical elements of the cart would exist in Figure 2, or what would represent a “representative electronic cart” on the device, or what the identifier that is received.”  Therefore the objection is maintained.

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsay Maguire
5/20/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693